DETAILED ACTION
Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6,7, 18, 20 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 93/19118 to E.I. Du Pont De Nemours, (hereinafter “Du Pont”).
Du Pont discloses  apolymer composition, comprising: an elastomeric ethylene-vinyl acetate (EVA) composition; and one or more base polymers or fillers, or a peroxide agent, wherein the elastomeric EVA composition has a melt flow index (MFI) at 190 °C and 2.16 of 8 g/10 min, which is fully anticipatory of the claimed MFI.  See illustrative examples 20-23.
The composition according to illustrative examples 20-23 of Du Pont comprises EVA in the amounts corresponding to the claimed (as per claim 5). i.e. 70 parts of 243 total parts of the compositions. 
The amounts of disclosed base polymer (HDPE) of examples 20-23 fully correspond to  the claimed amounts of the base polymer.  
The Du Pont reference further discloses articles prepared from the composition of its invention such as test slabs disclosed in illustrative examples. 
	The reference further discloses a method, which method comprising: blending the polymer composition from a mixture comprising components as discussed above in a banbury mixer.  See all illustrative examples
	The invention as claimed, therefore, is fully anticipated by the disclosure of Du Pont.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Du Pont as evident from US Patent 6,111,020 to Oriani et al., (hereinafter “Oriani”).
The disclosure of Du Pont is discussed above.
The reference expressly discloses incorporation of peroxide crosslinking agent, but does not disclose the amounts of peroxide crosslinking agent corresponding to the claimed.  However, it is well known in the art that the amounts of crosslinking agents govern the degree of crosslinking of the resulting foams and, thus its mechanical properties.  Suing the claimed amounts of crosslinking agent is conventional and known in the art of EVA based foams.  See, for example, Oriani col. 9 line 60 to col. 12, line 68 discussing possible crosslinking agents,  their amounts and effects in Eva based foams.
Thus, using the claimed amounts of crosslinking agents in compositions of Du Pong would have been obvious as conventional amounts with reasonable expectation of obtaining foams with desired degree of crosslinking, and in turn, desired properties. 



Claim(s) s 1-9 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BR 10 212 025160-4 to Braskem, S.A., (hereinafter “Braskem”).
Braskem discloses a polymer composition, comprising: an elastomeric ethylene-vinyl acetate (EVA) composition; and one or more selected from a group consisting of base polymer, filler, peroxide agent, blowing agent, and blowing accelerator.  See the entire document, illustrative examples.
Braskem expressly discloses that suitable EVA polymer exhibit 
a melt flow index (MFI) at 190 °C and 2.16 kg as determined according to ASTM D1238 in the range of 2g/10 min and 30 g/10 min, and vinyl acetate content of 12-33 % (page 9, lines 12-16), which ranges greatly overlap with the claimed ranges, thus making the claimed MFR and vinyl acetate content at least obvious. 
	The composition disclosed by Braskem  comprises (A) an EVA copolymer at a percent by weight in the range of 20 wt% to 90 wt%; (B) an ethylene alpha-olefin copolymer at a percent by weight in the range of 5% to 60%; (C) a polyorganosiloxane at a percent by weight in the range of 0.1 wt% to 10 wt%; and (D) a plasticizer at a percent by weight in the range of 0.5 wt% to 20 wt%. Page 8, lines 20 et seq. 
Addition of rubber in the mounts corresponding to the claimed is further disclosed on page 12.
The ethylene alpha-olefin copolymer is prepared from a C3 to C20 alpha-olefin monomer.
	The reference further discloses addition of peroxide in the claimed amounts.  See  disclosure, for example, illustrative example 2. 
The Braskem reference further discloses foamed or expanded compositions with density of about 0.2 g.cm3 obtained by foaming compositions of illustrative examples 2 in comparative embodiments. 
The abrasion resistance of the foamed examples fully corresponds to the claimed value. 

	The reference does not expressly address the amounts of foaming agent used for production of the foamed example, however from the expansion ratio of the foamed examples (the density of the foam), it is reasonable believed that the blowing agent amounts is within the claimed ranges.  In the alternative, varying amounts of the foaming agents would have been obvious from a known fact that the foam density  is governed by the amounts of the foaming agent. 
Braskem further discloses articles of manufacture obtained from the compositions, including shoe soles and footwear.
The method for obtaining unfoamed or foamed articles disclosed by Braskem includes the step of blending a mixture of all components  (as discussed above) at 110 C for 5 minutes in extruder, curing and expanding the mixture.  See illustrative examples.
The reference does not address the physical/mechanical properties of the foamed example, such as Shore A hardness,  shrinkage; permanent compression set, or rebound.
However, since the foamed compositions of Braskem are or similar density and are obtained substantially from substantially similar compositions as disclosed in the instant application, it is reasonable believed that the properties as claimed are inherently exhibited by the disclosed compositions.  The burden is shifted to the applicants to provide factual evidence to the contrary.
In the alternative, such properties would have been expected from compositions within the scope of the invention disclosed by Braskem (in case the EVA used in expanded example exhibits MFI outside of the scope of the claimed invention).  It is, however noted that the record does not contain any evidence that the claimed MFR of the EVA components  is a factor for the compositions exhibiting any unexpected results. 
The invention as claimed, therefore, is within the purview of the Braskem reference and choosing components with the properties corresponding to the claimed from expressly disclosed ranges (in case the EVA polymer of illustrative examples exhibit different MFI) would have been obvious with reasonable expectation of success. 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Braskem in combination with US 6414047 to Abe, (hereinafter “Abe”).
The disclosure of Braskem is discussed above.  As discussed above, Braskem discloses foamed compositions which necessarily obtained using a blowing agent. Braskem does not mention adding blowing accelerator at to the foamed polymer composition.
 However, adding blowing agent accelerator (kicker) in the amounts corresponding to the claimed is well known in the art of foams in order to decrease the decompositions temperature of the blowing agent.  See Abe, col. 8, lines 35-44, and illustrative examples.
Therefore, use of blowing agent accelerators would have been obvious in any foaming compositions, including compositions disclosed by Braskem in order to lower the decompositions temperature of the commonly used foaming agents. 
Claim(s) s 1-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20010089936 to TAE KWAMG IND CO LTD., (hereinafter “Tae Kwamg”) in combination with Braskem.
Tae Kwamg  discloses polymer composition, comprising: an elastomeric ethylene-vinyl acetate (EVA) composition; and one or more selected from a group consisting of base polymer, filler, peroxide agent, blowing agent, and blowing accelerator.  See the entire document, illustrative examples.
The reference further discloses compositions that contain  (A) an EVA copolymer at a percent by weight in the range of 20 wt% to 90 wt%; (B) an ethylene butene copolymer in the amounts corresponding to the claimed as per illustrative examples. 
The compositions of illustrative examples further comprise blowing agent.  While the amounts of foaming agent in  illustrative examples is slightly above the claimed ranges, ANY amounts of foaming agent would have been obvious for production of a foam as it is well known in the art that the amounts of the blowing agent used in preparation of foams governs the foam density, thus constituting  a result effective variable. 
The compositions of illustrative examples further comprise a peroxide agent at in the amounts corresponding to  the claimed amounts.
Blowing accelerator such as zinc oxide is further present in the compositions of illustrative examples in the amounts fully corresponding to the claimed amounts.
Addition of organic siloxanes and rubbers is further disclosed in the reference.  [0018-20].
The compositions disclosed in Tae Kwamg are expanded compositions.  In illustrative examples the density of the foam is 0.1 g/cm3, which makes the claimed density of 0.12 g.cm3 at least obvious as per existing case law. In addition varying density of a foam is considered known in the art of polymer foams as the properties of the foams depend on the foam density. 
	The rebound of the foams is disclosed as 62 in illustrative examples, which fully correspond to the claimed rebound. 
The articles obtained from the foams of the reference include footwer articles such as show sole.   [0001]
	The method of making the articles comprises a step of blending all of the components discussed above, foaming and curing the foamed compositions.  See illustrative examples. 
Tae Kwamg does not address MFI of the EVA polymer or the vinyl acetate content of the EVA polymer, thus implying that EVA of any MFI  and vinyl acetate content known to be suitable for production of footwear are suitable for  the invention.
As evident from Braskem, it is known to use EVA with the claimed MFR and vinyl acetate content for production of either non-foamed or foamed footwear articles, (page 9, lines 12-16).
As discussed above, Tae Kwamg discloses addition of ogranosilanes and rubbers to the compositions.  Further, addition of components corresponding to the claimed componentss (C) a polyorganosiloxane ; D) a plasticizer; and (E) a rubber to the compositions of Tae Kwamg in at the weight amounts corresponding to the claimed would further been obvious from the disclosure of Brasked expressly disclosing of suitability of adding those components to the EVA based compositions suitable for footwear.   See page 8 of Braskem.
Taw Kwong does not address the details of the mixing  the process used in making the disclosed compositions, thus implying that any known method of mixing EVA and similar components would be suitable for its invention.
Braskem, as discussed above (in the rejection based on Braskem) discloses a method of making mixtures from EVA based compositions that fully correspond to the claimed process. 
Thus, using the method disclosed by Braskem in invention of Tae Kwong would have been obvious with reasonable expectation of obtaining adeqatly mixed composition.
The Tae Kwomg reference does not address the physical/mechanical properties of the foamed example, such as Shore A hardness,  shrinkage;  or permanent compression se, or abrasion resistance.
However, since the foamed compositions of Tae Knomg are or similar density and are obtained substantially from substantially similar compositions as disclosed in the instant application, it is reasonable believed that the properties as claimed are inherently exhibited by the disclosed compositions.  The burden is shifted to the applicants to provide factual evidence to the contrary.
In the alternative, such properties would have been expected from compositions within the scope of the invention disclosed by Tae Kwomg as modified by the teachings of Braskem as being obtained from substantially similar components a as the components of the compositions disclosed in the instant application., 
It is, noted that the record does not contain any evidence that used of the claimed MFR of the EVA components or ant other claimed components  results in the compositions exhibiting any unexpected results. 
The invention as claimed, therefore, would have been obvious from combined teachings of the references and choosing components with the properties corresponding to the claimed as well as using similar  process  in mixing components of Tae Kwomg would have been obvious with reasonable expectation of success as choosing known components and processing conditions for EVA compositions as discussed above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765